DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radomski et al. (US 7992554).
Radomski discloses in reference to claim:
1.  An atomizer for an aerosol delivery device 101-110, the atomizer comprising: a 

retain an aerosol precursor composition in a portion thereof, and the porous 
monolith being configured to transport the aerosol precursor composition 
through a portion thereof;  and a vaporization element 9 positioned relative to 
the porous monolith so as to be configured for vaporization of the aerosol 
precursor composition. 


    PNG
    media_image1.png
    633
    886
    media_image1.png
    Greyscale

 

2.  The atomizer according to claim 1, wherein the porous monolith 2 has a 
substantially square or substantially rectangular cross-section. 
 See figure 3
3.  The atomizer according to claim 1, wherein the vaporization element 9 is a 

 
4.  The atomizer according to claim 3, wherein at least a portion of a surface (top or side)
of the ceramic monolith is substantially planar. 
 See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 

5.  The atomizer according to claim 4, wherein the heater is at least partially 
positioned on the substantially planar portion of the ceramic monolith. 
See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 

 

9.  The atomizer according to claim 1, further comprising a reservoir 3 that is 
separate from the porous monolith. 
 
10.  The atomizer according to claim 9, wherein the portion 1 of the porous 
monolith that is configured to retain the aerosol precursor composition is 
further configured to receive the aerosol precursor composition from the 
reservoir 3. 
 
11.  The atomizer according to claim 9, wherein the porous monolith includes 
one or more etchings. 
.


    PNG
    media_image2.png
    633
    886
    media_image2.png
    Greyscale

 

 
Claim(s) 1, 3-10, 12-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minskoff et al. (US 2016/0021930A1).
Minskoff discloses in reference to claim:
1.  An atomizer for an aerosol delivery device 102, the atomizer comprising: a porous monolith (proximal wick Fig. 23)  formed of a ceramic, the porous monolith being configured to retain an aerosol precursor composition in a portion thereof, and the porous monolith being configured to transport the aerosol precursor composition through a portion thereof;  and a 


    PNG
    media_image3.png
    733
    889
    media_image3.png
    Greyscale

 

3.  The atomizer according to claim 1, wherein the vaporization element 9 is a 
heater. 
 
4.  The atomizer according to claim 3, wherein at least a portion of a surface (top or side)
of the ceramic monolith is substantially planar. 

 

5.  The atomizer according to claim 4, wherein the heater is at least partially 
positioned on the substantially planar portion of the ceramic monolith. 
See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 
6.  The atomizer according to claim 5, wherein the heater is printed on the ceramic monolith.  See fig 23. Heating element is directly written on ceramic monolith. 
 
7.  The atomizer according to claim 5, wherein the heater is annealed to the ceramic monolith.  Note the method of forming the heater (annealing) is not germane to the issue of patentability of the device.
 
8.  The atomizer according to claim 5, wherein the heater 50 is a flat ribbon heater.  See figure 23. 

 9.  The atomizer according to claim 1, further comprising a reservoir 76024 that is 
separate from the porous monolith. 
 Absorptive ceramic reservoir 76024 may be fluidly coupled with the atomizer assembly 76050 for providing the liquid to the atomizer assembly 76050, in response to aspiration by the user.10.  The atomizer according to claim 9, wherein the portion 1 of the porous monolith that is configured to retain the aerosol precursor composition is further configured to receive the aerosol precursor composition from the reservoir 3. 


 12.  An aerosol delivery device comprising: an outer housing 102;  a porous monolith formed of a ceramic and positioned within the outer housing, the porous monolith being configured to retain an aerosol precursor composition (*nature of a wick) in a portion thereof, and the porous monolith being configured to transport the aerosol precursor composition through a portion thereof;  a vaporization element (direct written heater) positioned within the outer housing relative to the porous monolith so as to be configured for vaporization of the aerosol precursor composition to form a vapor. 
 
13.  The aerosol delivery device according to claim 12, further comprising an air entry at end 150, a mouth end 114, and an aerosol port formed in the mouth end.  See Fig. 1

    PNG
    media_image4.png
    600
    942
    media_image4.png
    Greyscale

 

 
15.  The aerosol delivery device according to claim 12, wherein the porous monolith has a substantially square or substantially rectangular cross-section.  See figure 11
16.  The aerosol delivery device according to claim 12, wherein the vaporization element is a heater. 
 
17.  The aerosol delivery device according to claim 16, wherein at least a portion of a surface (top or side) of the ceramic monolith is substantially planar. 
 See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 

18.  The aerosol delivery device according to claim 17, wherein the heater is at least partially positioned on the substantially planar portion of the ceramic monolith. See Fig 23.
See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 
 
19.  The aerosol delivery device according to claim 18, wherein the heater is printed on the ceramic monolith or is annealed to the ceramic monolith.



1-5, 12-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colllett et al. (US 2015/0027459A1).
Collett discloses in reference to claim:
1.  An aerosol delivery device 10 comprising: an outer housing 15;  a reservoir 600 
containing a liquid;  a heater 50 configured to vaporize the liquid;  and a liquid 
transport element 300 configured to provide the liquid to the heater;  wherein one or both of the liquid transport element and the reservoir is formed of porous glass. 

The aerosol precursor composition (or one or more components thereof) can be stored in a reservoir present in or on the substrate 600.  For example, the perimeter of the substrate can include one or more containers, porous materials, or the like useful for storing one or more components of the aerosol precursor composition therein, and one or more transport elements can be present to transport aerosol precursor composition from the reservoir to the 
microheaters.  Examples of such embodiments are shown in FIG. 4 and FIG. 5.  Referring first to FIG. 4, a substrate 600 is shown having a plurality of microheaters 50 attached thereto.  The microheaters can be characterized as being attached to a surface of the substrate, embedded within the substrate, or recessed within the substrate (e.g., within a well or other depression formed within the substrate, as otherwise described below).  The substrate can be 
formed of any material suitable for use in a smoking article and, preferably, can comprise an electrically insulating material.  The substrate material can include, but is not limited to, polymeric materials, particularly heat resistant polymers, paper, cardboard, ceramics, and the like. In other embodiments, the reservoir can be a substrate adapted to retain the aerosol precursor composition--e.g., can be a layer of material that is at least partially saturated with the aerosol precursor composition.  Such layer can be absorbent, adsorbent, or otherwise porous so as to provide the ability to retain the aerosol precursor composition. Other  
materials, however, such as glass or quartz can be used.

1.  An atomizer for an aerosol delivery device, the atomizer comprising: a 
porous monolith 600 formed of a ceramic, the porous monolith being configured to 
retain an aerosol precursor composition in a portion thereof, and the porous 
monolith being configured to transport the aerosol precursor composition 
through a portion thereof;  and a vaporization element 50 positioned relative to 
the porous monolith so as to be configured for vaporization of the aerosol 
precursor composition. 

    PNG
    media_image5.png
    416
    912
    media_image5.png
    Greyscale

3.  The atomizer according to claim 1, wherein the vaporization element 50 is a 
heater. 
 
4.  The atomizer according to claim 3, wherein at least a portion of a surface 
of the ceramic monolith is substantially planar. 
 See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 

5.  The atomizer according to claim 4, wherein the heater is at least partially 
positioned on the substantially planar portion of the ceramic monolith. 
See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 

 12.  An aerosol delivery device comprising: an outer housing 102;  a porous monolith formed of a ceramic and positioned within the outer housing, the porous monolith being configured to retain an aerosol precursor composition (*nature of a wick) in a portion thereof, and the porous monolith being configured to transport the aerosol precursor composition through 
 
13.  The aerosol delivery device according to claim 12, further comprising an air entry 18 at end 12, a mouth end 11, and an aerosol port 18 formed in the mouth end.  See Fig. 2

    PNG
    media_image6.png
    535
    922
    media_image6.png
    Greyscale

 
14.  The aerosol delivery device according to claim 13, wherein an air flow passing between the air entry and the aerosol port is configured to pass substantially across a (top) surface of the porous monolith. See Fig. 7
 
15.  The aerosol delivery device according to claim 12, wherein the porous monolith has a substantially square or substantially rectangular cross-section.  See figure 5

 
17.  The aerosol delivery device according to claim 16, wherein at least a portion of a surface (top or side) of the ceramic monolith is substantially planar. See Fig. 5
 See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 

18.  The aerosol delivery device according to claim 17, wherein the heater is at least partially positioned on the substantially planar portion of the ceramic monolith. See Fig 5.
See above figure, the side is considered planar and the heating element is partially positioned on the side of the liquid transport element. 
 
 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
tsc